TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-15-00743-CV


                                        S. O., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




             FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY,
                            NO. D-1-FM-14-002430,
            THE HONORABLE ORLINDA NARANJO, JUDGE PRESIDING

                                           ORDER

PER CURIAM

               The reporter’s record in this appeal was originally due to be filed

December 7, 2015. To date, the reporter’s record has not been filed.

               The Texas Rules of Appellate Procedure prohibit this Court from granting

extensions of over 10 days for the filing of reporters’ records in accelerated appeals, including

those from suits for termination of parental rights. See Tex. R. App. P. 35.3(c). Further, any

extensions of time granted for the filing of the reporters’ records may not exceed 30 days

cumulatively. See Tex. R. App. P. 28.4(b)(2). Accordingly, Dora Canizales is hereby ordered to

file the reporter’s record in this case on or before December 21, 2015. If the record is not filed

by that date, Canizales may be required to show cause why she should not be held in contempt

of court.

               It is ordered on December 11, 2015.



Before Justices Puryear, Goodwin and Bourland